 

Exhibit 10.4

 

AIXIN LIFE INTERNATIONAL, INC.

WHISTLEBLOWER POLICY

 

Introduction

 

AiXin Life International, Inc. (the “Company”) has adopted a Code of Conduct and
Ethics applicable to all officers and employees that urges them promptly to
discuss with or disclose to their supervisor, the Company’s Ethics Officer or
the Board of Directors any events of questionable, fraudulent, unethical or
illegal nature. As an additional measure to support our commitment to ethical
conduct, the Audit Committee of our Board of Directors has adopted the following
policies and procedures for (i) the receipt, retention, and treatment of
complaints received by the Company regarding accounting, internal controls,
financial reporting or auditing matters; and (ii) the confidential, anonymous
submission by employees of the Company of concerns regarding questionable
accounting, financial reporting or auditing matters.

 

This policy is intended to comply with the requirements of Section 301 of the
Sarbanes-Oxley Act of 2002 and Section 922 of the Dodd-Frank Act of 2010.

 

Reporting of Concerns or Complaints Regarding Accounting, Internal Controls,
Financial Reporting or Auditing Matters

 

Taking action to prevent problems is part of the Company’s culture. If you
observe possible unethical or illegal conduct, you are encouraged to report your
concerns. Employees and others involved with the Company are urged to come
forward with any such information, without regard to the identity or position of
the suspected offender.

 

To facilitate the investigation of a complaint, to the extent practicable, the
complaint should include a full statement of the acts or omissions, along with
relevant dates, forming the basis of the complaint. In addition, the complaint
should state that it is being made pursuant to this policy.

 

Employees and others may choose any of the following modes of communicating
suspected violations of law, policy, or other wrongdoing, as well as any
concerns regarding questionable accounting, financial reporting or auditing
matters (including deficiencies in internal controls), or concerns about
retaliation against employees or contractors who, in good faith, make reports
regarding any of the foregoing:

 

● Report the matter to your supervisor; or     ● Report the matter by mailing
the Chairman of the Audit Committee, do the Company’s Ethics Officer at the
Company’s corporate headquarters in Chengdu City, Sichuan Province, China (such
communication may be anonymous if desired); or     ● Report the matter to the
Company’s Chief Executive Officer, Chief Financial Officer or Ethics Officer.

 

Confidentiality

 

The Company will treat all communications under this Policy in a confidential
manner, except to the extent necessary (a) to conduct a complete and fair
investigation, or (b) for reviews of Company operations by the Company’s Board
of Directors, its Audit Committee, the Company’s independent public accountants
or the Company’s outside legal counsel.

 

We encourage employees and other reporting persons to put their names on the
complaint in order to enable the Company to contact you with follow up
questions. The investigation may require more detailed information from the
source of the information in order to quickly and efficiently ascertain the
details of the reported incident. However, if you choose, you may always submit
an anonymous report.

 

1

 

 

Investigation

 

The Audit Committee, with the input of the Chief Executive Officer, outside
counsel and/or the Senior Vice President, Finance, other Company management
and/or outside consultants, if requested by the Audit Committee and so long as
such persons are not the subject of the complaint, will determine the scope of
investigation to be conducted, the validity of the complaint and any corrective
action, as appropriate. All employees have a duty to promptly cooperate and
provide accurate information in connection with any investigation of reports of
questionable conduct, or of retaliation resulting from the reporting or
investigation of such matters.

 

If a complaint is reported directly to the Audit Committee, it is the
responsibility of the Audit Committee to report to Company management any
noncompliance with legal and regulatory requirements and to assure that
management takes corrective action including, where appropriate, reporting any
violation to the relevant federal, state or regulatory authorities.

 

The Audit Committee also has the authority to retain additional outside legal or
accounting expertise in any investigation as it deems necessary to conduct the
investigation in accordance with its charter and this policy.

 

Retaliation

 

Any individual who in good faith reports a possible violation of the Company’s
Code of Conduct and Ethics, or of law, rule or regulation, or any concerns
regarding questionable accounting, financial reporting or auditing matters, even
if the report is mistaken, or who assists in the investigation of a reported
violation, will be protected by the Company. Retaliation in any form against
these individuals will not be tolerated. Any act of retaliation should be
reported immediately and will be disciplined appropriately.

 

Specifically, the Company will not discharge, demote, suspend, threaten, harass,
or in any other manner discriminate or retaliate against any employee in the
terms and conditions of the employee’s employment because of any lawful act done
by that employee to either (a) provide information, cause information to be
provided, or otherwise assist in any investigation regarding any conduct that
the employee reasonably believes constitutes a violation of any Company code of
conduct or policy, law, rule, or regulation, including any rule or regulation of
the Securities and Exchange Commission, or (b) file, cause to be filed, testify,
participate in, or otherwise assist in a proceeding filed or, to the employee’s
knowledge, about to be filed relating to an alleged violation of any such law,
rule, or regulation.

 

We assume that our employees and others will act in good faith and will not make
false accusations when reporting wrongdoing. An employee who knowingly or
recklessly makes statements or disclosures that are not in good faith will not
be protected by this policy and may be subject to discipline, which may include
termination. Additionally, employees who report acts of wrongdoing pursuant to
this policy will continue to be held to the Company’s general job performance
standards and adherence to the Company’s policies and procedures.

 

Records Retention

 

The Company will maintain records of complaint reports and related records
consistent with the Company’s document retention policy in effect from time to
time and in compliance with applicable law but in no event for a period of less
than seven (7) years from the date the complaint report is received or the
related record is created, as applicable. It is illegal and against the
Company’s policy to destroy any records that may be subject to or related to an
investigation by the Company or any federal, state or regulatory body.

 

Reporting to Governmental Agencies

 

This policy is intended to encourage and enable employees to raise good faith
concerns about questionable, fraudulent, unethical or illegal conduct to
designated Company personnel prior to providing any notification outside the
Company. However, nothing in this policy is intended to prevent an employee or
others from reporting information to the appropriate governmental agency when
the employee has reasonable cause to believe that a violation of law has
occurred, whether or not the reporting person has previously submitted a
complaint under this policy.

 

Governmental agencies may pay bounties to persons who report information with
respect to violations of law. To further encourage and enable employees to first
report information to the designated Company personnel under this policy, the
Company will take appropriate steps to assist any person submitting a complaint
under this policy to receive any applicable bounty, including providing the
relevant agency with the identity and timing of the submission of the complaint
by such person in order to assist such person in claiming such bounty.

 

2

 